RILEY, J. (Carr, & Tomasello, JJ.)
These are actions of tort for personal injuries and property damage occasioned by the contact of two automobiles. The declarations contain counts based on negligence and counts alleging illegal registration of the automobile registered in the name of Samuel E. Courtney and operated by Henry L. Courtney at the time of the accident, and that such automobile was a trespasser on the highway.
At the proper time the plaintiff requested the court to rule *20in each case, respectively, as follows: the judge acted as indicated :—
No. 147420 (1) The defendant’s motor vehicle was not registered in accordance with General Laws, Chapter 80, Section 9. (Immaterial.)
(2) The operator of the defendant’s car was negligent. (Granted.)
(3) The plaintiff was in the exercise of due care. (Denied.) No. 147421 (1) The motor vehicle which the defendant was operating was not registered in accordance with General Laws, Chapter 90, Section 9. (Immaterial.)
(2) The defendant was negligent. (Granted.)
(3) The plaintiff was in the exercise of due care. (Denied.)
Accurately speaking, none of these requests are requests for rulings of law.
The trial judge made the following finding of fact:—“I find the plaintiff’s negligence contributed to the accident and, therefore, find for the defendant.’’ Apparently in amplification of this special finding of fact the trial judge by granting request numbered 2 in each case, found as fact that both the defendant owner and the defendant driver were negligent. The report stated that Henry L. Courtney was admittedly operating the automobile with the owner’s permission.
The judge’s action on request numbered 3, in each case, added nothing to his special finding of fact.
Request numbered 1, in both cases, the trial judge considered immaterial, because it involved a non-essential fact. Having found the plaintiff and both defendants to have been negligent, additional evidence of negligence, to wit,—that of illegal registration, became of no consequence. Brown v. Alter, 251 Mass. 223. As there is no error, let the following entry be made—
Reports dismissed.